UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” ( and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 10, 2011, there were 3,321,555 shares of the issuer’s Common Stock, no par value, outstanding. Table of Contents TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and June 30, 2011 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended September 30, 2011 (Unaudited) and September 30, 2010 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Three Months Ended September 30, 2011 (Unaudited) and the Year Ended June30, 2011 4 (d) Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 (Unaudited) and September 30, 2010 (Unaudited) 5 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 Part II. Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 35 Item 4. [Removed and Reserved] 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Exhibits -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) Sept. 30, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalent $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $47 and $69 Other receivables Loan receivables from property development projects Inventories, less provision for obsolete inventory of $866 and $937 Prepaid expenses and other current assets Assets held for sale Total current assets INVESTMENT IN UNCONSOLIDATED JOINT VENTURE INVESTMENT PROPERTY IN CHINA, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3, 321,555 shares issued and outstanding as at September 30, 2011, and June 30, 2011 $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended Sept. 30, Sept. 30, Revenue Products $ $ Testing Services Fabrication Services Others 47 Cost of Sales Cost of products sold Cost of testing services rendered Cost of fabrication services rendered Others 26 50 Gross Margin Operating Expenses General and administrative Selling Research and development 75 29 Loss on disposal of property, plant and equipment 4 7 Total operating expenses (Loss) / Incomefrom Operations Other (Expenses) / Income Interest expenses Otherincome / (expenses), net 44 Total other expenses (Loss) / Incomefrom Continuing Operations before Income Taxes Income Tax(Expenses) / Benefit 4 (Loss) / Income from Continuing Operations before Non-Controlling Interest, net of tax Other Operating Activities Equity in loss of unconsolidated jointventure, net of tax - Discontinued Operations (Note 17) Loss from discontinued operations, net of tax NET (LOSS) / INCOME Less: Net (Loss) / incomeattributable to the non-controlling interest Net (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ $ Amounts Attributable to Trio-Tech International Common Shareholders: (Loss) / income from continuing operations, net of tax Loss from discontinued operations, net of tax Net (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ $ Comprehensive (Loss) / Income Attributable to Trio-Tech InternationalCommon Shareholders: Net (loss) / income Foreign currency translation, net of tax Comprehensive (Loss) / Income Less: Comprehensive (loss) / income attributable to the non-controlling interest Comprehensive (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ $ Basic (Loss) / Earnings per Share: Basic (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ $ Basic (loss) / earnings per share from discontinued operations attributable to Trio-Tech International $ $ Basic (Loss) / Earnings per Share from Net (Loss) / Income Attributable to Trio-Tech International $ $ Diluted (Loss) / Earnings per Share: Diluted (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ $ Diluted loss per share from discontinued operations attributable to Trio-Tech International $ $ Diluted (Loss) / Earnings per Share from Net Loss (Loss) / Income Attributable to Trio-Tech International $ $ Weighted average number of common shares outstanding Basic Dilutive effect of stock options - Number of shares used to compute earnings per share - diluted See notes to the condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Capital Accumulated Retained Earnings Accumulated Other Comprehensive Income Non- Controlling Interest Shares Amount Total $ Balance at June 30, 2010 $ Cash received from stock options exercised 95 Stock option expenses Net (loss) / income Translation adjustment ) Dividend Balance at June 30, 2011 Stock option expenses 42 42 Net loss Translation adjustment Balance at Sept. 30, 2011 See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Three Months Ended Sept. 30, Sept. 30, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net (loss) / income $ $ Adjustments to reconcile net (loss) / income to net cash flow used in operating activities Depreciation and amortization Bad debt (recovery) / expense, net 39 Inventory provision / (recovery) 5 Warranty expense, net 12 - Accrued interest expense, net of interest income 54 51 Loss on sale of property-continued operations 4 7 Loss in equity of unconsolidated joint venture 11 - Stock compensation 42 19 Deferred tax provision Changes in operating assets and liabilities, net of acquisition effects Accounts receivables Other receivables Other assets Inventories 15 Prepaid expenses and other current assets Accounts payable and accrued liabilities Income tax payable 3 68 Net cash used inoperating activities Cash Flow from Investing Activities Proceeds from unrestricted and restricted term deposits, net 3 Additions to property, plant and equipment Proceeds from disposal of property, plant and equipment - 28 Net cash (used) / provided by investing activities Cash Flow from Financing Activities Borrowings on lines of credit, net Repayment of bank loans and capital leases Proceeds from long-term bank loans - Proceeds from stock options exercised - 4 Net cash provided by financing activities Effect of Changes in Exchange Rate NET (DECREASE) / INCREASE IN CASH CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Cash paid during the period for: Interest $ 55 $ 50 Income taxes $ 32 $ 4 Non-Cash Transactions Capital lease of property, plant and equipment $ - $ See notes to the condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT EARNING PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (“the Company” or “TTI” hereafter) was incorporated in fiscal 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. TTI conducts business in five business segments: Manufacturing, Testing Services, Fabrication Services, Distribution and Real Estate. TTI has subsidiaries in the U.S.A., Singapore, Malaysia, Thailand, China and Indonesia as follows: Ownership Location Express Test Corporation (Dormant) % Van Nuys, California Trio-Tech Reliability Services (Dormant) % Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) % Van Nuys, California European Electronic Test Centre (Operation ceased on November 1, 2005) % Dublin, Ireland Trio-Tech International Pte. Ltd. % Singapore Universal (Far East) Pte. Ltd.* % Singapore Trio-Tech International (Thailand) Co. Ltd.* % Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. (49% owned by Trio-Tech International Pte. Ltd. and 51% owned by Trio-Tech International (Thailand) Co. Ltd.) % Bangkok, Thailand Trio-Tech (Malaysia) Sdn. Bhd. (55% owned by Trio-Tech International Pte. Ltd.) 55 % Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. (100% owned by Trio-Tech Malaysia Sdn. Bhd.) 55 % Selangor, Malaysia Prestal Enterprise Sdn. Bhd. (76% owned by Trio-Tech International Pte. Ltd.) 76 % Selangor, Malaysia Trio-Tech (Suzhou) Co. Ltd. * % Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * (Operation ceased on January 1, 2010) % Shanghai, China Trio-Tech (Chongqing) Co. Ltd. * % Chongqing, China SHI International Pte. Ltd. (55% owned by Trio-Tech International Pte. Ltd.) 55 % Singapore PT SHI Indonesia (100% owned by SHI International Pte. Ltd) 55 % Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * % Tianjin, China * 100% owned by Trio-Tech International Pte. Ltd. -6- Table of Contents The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the three months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2012.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2011. All dollar amounts in the financial statements and in the notes herein are U.S. dollars (‘‘U.S. $’’) unless otherwise designated. 2. NEW ACCOUNTING PRONOUNCEMENTS In September 2011, the FASB issued ASU No. 2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment. ASU 2011-08 is intended to simplify how entities, both public and nonpublic, test goodwill for impairment. ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is "more likely than not" that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350, Intangibles-Goodwill and Other. The more-likely-than-not threshold is defined as having a likelihood of more than 50%. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. The adoption of this update will not have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. Under the amendments to Topic 220, Comprehensive Income, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. In a single continuous statement, the entity is required to present the components of net income and total net income, the components of other comprehensive income and a total for other comprehensive income, along with the total of comprehensive income in that statement. In the two statement approach, an entity is required to present components of net income and total net income in the statement of net income. The statement of other comprehensive income should immediately follow the statement of net income and include the components of other comprehensive income and a total for other comprehensive income, along with a total for comprehensive income. Regardless of whether an entity chooses to present comprehensive income in a single continuous statement or in two separate but consecutive statements, the entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. The amendments in this update shall be applied retrospectively and are effective for public entities for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted, because compliance with the amendments is already permitted. The amendments do not require any transition disclosures. This update may have an impact on the Company for presentation of Comprehensive Income commencing with the quarter ending March 31, 2012. -7- Table of Contents In May 2011, the FASB issued Accounting Standards Update ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This ASU represents the converged guidance of the FASB and the IASB (the Boards) on fair value measurement. The collective efforts of the Boards and their staffs, reflected in ASU 2011-04, have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.” The Boards have concluded the common requirements will result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. The amendments to the FASB Accounting Standards Codification™ (Codification) in this ASU are to be applied prospectively. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. Nonpublic entities may apply the amendments in ASU 2011-04 early, but no earlier than for interim periods beginning after December 15, 2011. The adoption of this update is not expected to have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. In December 2010, the FASB issued ASU No. 2010-28, Intangibles – Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. Under Topic 350 on goodwill and other intangible assets, testing for goodwill impairment is a two-step test. When a goodwill impairment test is performed (either on an annual or interim basis), an entity must assess whether the carrying amount of a reporting unit exceeds its fair value (Step 1). If it does, an entity must perform an additional test to determine whether goodwill has been impaired and to calculate the amount of that impairment (Step 2). The amendments in this update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that goodwill impairment exists. An entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The adoption of this update did not have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. In April 2010, the FASB issued ASU No. 2010-13, Compensation—Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. This ASU codifies the consensus reached in EITF Issue No. 09-J, Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. The amendments to the Codification clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. This is effective for financial years beginning after December 15, 2010, which is July 1, 2011 for the Company. The adoption of this update does not have any material impact on our results of operations or financial position. Other new pronouncements issued but not yet effective until after September 30, 2011 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. 3. INVENTORIES Inventories consisted of the following: Sept. 30, June 30, (Unaudited) Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory ) ) Currency translation effect ) $ $ The following table represents the changes in provision for obsolete inventory: Sept. 30, June 30, (Unaudited) Beginning $ $ Additions charged to expenses 5 52 Usage - disposition ) ) Currency translation effect ) 88 Ending $ $ 4.STOCK OPTIONS On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan (the “2007 Employee Plan”) and the 2007 Directors Equity Incentive Plan, (the “2007 Directors Plan”) each of which was approved by the shareholders on December 3, 2007. Each of those plans was amended by the Board in 2010 to increase the number of shares covered thereby, which amendments were approved by the shareholders on December 14, 2010.At present, the 2007 Employee Plan provides for awards of up to 600,000 shares of the Company’s Common Stock to employees, consultants and advisors and the 2007 Directors Plan provides for awards of up to 400,000 shares of the Company’s Common Stock to the members of the Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. -8- Table of Contents Assumptions No options were granted during the three months ended September 30, 2011 and 2010 however the Company calculates the fair value for option awards on the date of grant using the Black-Scholes option pricing model. 2007 Employee Stock Option Plan The Company’s 2007 Employee Plan permits the grant of stock options to its employees covering up to an aggregate of 600,000 shares of Common Stock. Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than fair value as of the grant date and the options granted must be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee. Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The share-based compensation will be recognized in terms of the grade method over the vesting period. The Company did not grant any options pursuant to the 2007 Employee Plan during the three months ended September 30, 2011. The Company recognized stock-based compensation expenses of $42 in the three months ended September 30, 2011 under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $127 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of two years. The Company did not grant any options pursuant to the 2007 Employee Plan during the three months ended September 30, 2010. The Company recognized stock-based compensation expenses of $19 in the three months ended September 30, 2010 under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $62 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of two years. As of September 30, 2011, there were vested employee stock options covering a total of 169,875 shares of Common Stock. The weighted-average exercise price was $4.65 and the weighted average remaining contractual term was 2.28 years. The total intrinsic value of vested employee stock options during the three month period ended September 30, 2011 was $103. -9- Table of Contents A summary of option activities under the 2007 Employee Plan during the three month period ended September 30, 2011 is presented as follows: Options Weighted- Average Exercise Price Weighted - Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2011 $ $ Granted - Exercised - Forfeited or expired - Outstanding at September 30, 2011 $ $ Exercisable at September 30, 2011 $ $ A summary of the status of the Company’s non-vested employee stock options during the three months ended September 30, 2011 is presented below: Weighted-Average Grant-Date Options Fair Value Non-vested at July 1, 2011 $ Granted - - Vested Forfeited - - Non-vested at September 30, 2011 $ 2007 Directors Equity Incentive Plan The 2007 Directors Plan permits the grant of options covering up to an aggregate of 400,000 shares of Common Stock to its non-employee directors in the form of non-qualified options and restricted stock. The exercise price of the non-qualified options is 100% of the fair value of the underlying shares on the grant date. The options have five-year contractual terms and are generally exercisable immediately as of the grant date. During the first quarter of each of fiscal 2012 and fiscal 2011, the Company did not grant any options pursuant to the 2007 Directors Plan. There were no options exercised under the 2007 Directors Equity Incentive Plan during either the first quarter of fiscal 2012 or fiscal 2011. The Company did not recognize any stock-based compensation expenses in the three months ended September 30, 2011 and 2010, respectively, under the 2007 Directors Plan. -10- Table of Contents The total intrinsic value of directors’ stock options during the three months ended September 30, 2011 was $102. A summary of option activities under the 2007 Directors Plan during the three months ended September 30, 2011 is presented as follows: Options Weighted- Average Exercise Price Weighted - Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2011 $ $ Granted - Exercised - Forfeited or expired - Outstanding at September 30, 2011 $ $ Exercisable atSeptember 30, 2011 $ $ 5.EARNINGS PER SHARE The Company applied ASC Topic 260, Earnings per Share. Basic EPS are computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period.Diluted EPS give effect to all dilutive potential common shares outstanding during a period.In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options and warrants. Stock options to purchase 626,875 shares at exercise prices ranging from $1.72 to $9.57 per share as of September 30, 2011 were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. Stock options to purchase 470,500 shares at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of September30, 2010. Options covering 200,500 shares were excluded in the computation of diluted EPS because the exercise price was greater than the average market price of the common shares and therefore were anti-dilutive. -11- Table of Contents The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the period presented herein: Three Months Ended September 30, (Unaudited) (Unaudited) (Loss) / income attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ ) $ Loss attributable to Trio-Tech International common shareholders from discontinued operations, net of tax $
